Motion Granted; Appeal Dismissed and Order filed September 24, 2019.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-17-00271-CV

 ASR 2620-2630 FOUNTAINVIEW, LP, FOUNTAINVIEW PARK PLAZA,
          LLC, AND ASRP INVESTMENTS, LLC, Appellants

                                        V.

   ASR 2620-2630 FOUNTAINVIEW GP, LLC, AMERICAN SPECTRUM
  OPERATING PARTNERSHIP LP, AMERICAN SPECTRUM REALTY,
  INC., AND AMERICAN SPECTRUM REALTY MANAGEMENT, LLC,
                           Appellees

                    On Appeal from the 270th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2013-25806

                                     ORDER

      This court issued an opinion modifying the trial court’s judgment and
affirming as modified on February 7, 2019.

       On April 23, 2019, the parties notified this court that they had reached an
agreement to settle the case. We removed the case from this court’s active docket to
permit the parties to finalize their settlement agreement. On September 16, 2019,
appellants filed a motion to dismiss the appeal because the settlement has been
finalized. We grant appellants’ motion to dismiss.

      We already have issued an opinion in this appeal, and we decline to withdraw
the opinion already issued. Tex. R. App. P. 42.1(c); see Houston Cable TV, Inc. v.
Inwood West Civic Ass’n, 860 S.W.2d 72, 73 (Tex. 1993).

      We reinstate the appeal and withdraw our judgment, dated February 7, 2019,
and in its place we issue a judgment dismissing the appeal.



                                             PER CURIAM



Panel consists of Chief Justice Frost and Justices Bourliot and Poissant.